

Exhibit 10.2


AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is entered into
by and between WILLIAM H. SHEA, JR., a resident of the Commonwealth of
Pennsylvania (“Executive”), and PENN VIRGINIA RESOURCE GP, LLC., a Delaware
limited liability company (the “Company”), as of this 23rd day of March, 2010
but effective as of March 8, 2010 (the “Commencement Date”).


WHEREAS, the Company desires to retain Executive, and Executive desires to be
retained, to serve as Chief Executive Officer of the Company on the terms set
forth herein.


NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained herein, and intending to be legally bound, the parties agree as
follows:


1.      Duties.  Executive shall have the title of Chief Executive Officer of
the Company.  Executive shall report exclusively to and receive instructions
from the Company’s Board of Directors (the “Board”) and shall have such duties
and responsibilities customary for the position of chief executive officer of
public companies similarly situated.  Executive shall be the most senior
executive officer of the Company and all other executives of the Company shall
report to Executive or his designee.
 
2.      Term of Employment.  The term of employment (the “Term”) shall be for a
period of three years commencing on the Commencement Date and ending at midnight
on March 7, 2013, unless terminated earlier pursuant to the terms of this
Agreement; provided, however, that commencing 365 days following the
Commencement Date and on each day thereafter, the Term of this Agreement shall
automatically be extended for one additional day unless the Company shall give
written notice to Executive that the Term shall cease to be so extended in which
event this Agreement shall terminate on the second anniversary of the date such
notice is given.  Notwithstanding anything in this Agreement to the contrary, if
a Change of Control occurs during the Term of this Agreement, the Term shall
automatically be extended until, and shall terminate on, the 24-month
anniversary of the date of the Change of Control.  Furthermore, Executive’s
employment may be terminated at any time prior to the end of the Term for the
following reasons:
 
(a)          Termination for Cause.  Notwithstanding the Term of this Agreement,
the Company may discharge Executive for Cause, which shall immediately terminate
this Agreement, and the Company shall not have any further liability hereunder
except to (i) pay to Executive the total amount of Base Salary pursuant to
Section 3(a) hereof, if any, accrued up to the date of termination and (ii)
reimburse to Executive any expenses then reimbursable to Executive under Section
3(f) hereof.
 
(b)          Death or Disability.  In the event of the Disability of Executive
for a total of 180 consecutive days during the Term or in the event of the death
of Executive, this Agreement shall immediately terminate and the Company shall
not have any further liability hereunder except to (i) pay to Executive or his
estate the total amount of Base Salary pursuant to Section 3(a) hereof, if any,
accrued up to the date of termination and (ii) reimburse to Executive or his
estate any expenses then reimbursable to Executive under Section 3(f) hereof.
 
 

--------------------------------------------------------------------------------

 

3.      Compensation and Benefits.
 
(a)          Base Salary.  The Company shall pay to Executive a salary (the
“Base Salary”) at the annual rate of four hundred thousand dollars ($400,000)
effective as of the Commencement Date, payable in accordance with the Company’s
normal practice.  The Base Salary shall be inclusive of all applicable income,
Social Security and other taxes and charges which are required by law or
requested to be withheld by Executive and which shall be withheld and paid in
accordance with the Company’s normal practice.
 
(b)          Annual Cash Incentive Compensation.  Executive shall be eligible to
participate in the Company’s cash incentive compensation program, which shall
enable Executive to earn cash bonus compensation in such amounts, if any, and
payable at such times, if any, as determined in the normal course by the
Compensation and Benefits Committee of the Board (the “Committee”).  Executive’s
target annual bonus shall be 100% of his Base Salary.
 
(c)          Annual Equity Incentives.  Executive shall be eligible to
participate in the Company’s equity-based incentive program, which shall enable
Executive to earn equity-based bonus compensation in such amounts, if any, and
payable at such times, if any, as determined in the normal course by the
Committee.  Executive’s target annual equity-based bonus shall be 175% of his
Base Salary.
 
(d)          Initial Equity Grant.  On the Commencement Date, the Committee
shall grant to Executive $700,000 worth of phantom units (the “Initial Units”)
of the Partnership pursuant to the Penn Virginia Resource GP, LLC Fifth Amended
and Restated Long-Term Incentive Plan (the “PVR LTIP”).  Executive agrees that
this award of Initial Units shall be subject to all of the terms and conditions
set forth in the PVR LTIP and the Initial Unit Award Agreement.
 
(e)          Fringe Benefits.  Executive shall be entitled to participate in any
other benefit plans, programs, policies and fringe benefits which may be made
available from time to time to the Company’s executive officers, including,
without limitation, disability, medical, dental and life insurance, annual
physicals and benefits under the Company’s 401(k) savings plan.  In addition,
the Company shall pay to Executive an automobile allowance of $1,700 per month.
 
(f)          Reimbursement of Expenses.  The Company shall reimburse Executive
for all reasonable and necessary business expenses incurred and advanced by him
in carrying out his duties under this Agreement.  Executive shall present to the
Company an itemized account of all expenses in such form as may be required by
the Company from time to time.
 
(g)          Vacation Days.  Executive shall be entitled to four weeks paid
vacation during each calendar year.
 
4.      Other Business Activities.  Executive shall serve the Company faithfully
and shall devote his reasonable best efforts and all of his business time,
attention, skill and efforts to the performance of the duties required by or
appropriate for his position as President and Chief Executive Officer.  In
furtherance of the foregoing, and not by way of limitation, for so long as
Executive remains President and Chief Executive Officer of the Company,
Executive shall not directly or indirectly engage in any other business
activities, except for such other activities as would not interfere with
Executive’s ability to carry out his duties under this Agreement.
 
 
-2-

--------------------------------------------------------------------------------

 

5.      Restrictive Covenants.
 
(a)          Confidential Information.  Executive recognizes and acknowledges
that, by reason of his employment by and service to the Company, he has had and
shall continue to have access to confidential information of the Company and its
Affiliates, including, without limitation, analyses, interpretations,
compilations, reports, reservoir data, geologic and geophysical data, maps,
models, financial data, environmental data, information and knowledge pertaining
to products and services offered, plans, trade secrets, proprietary information,
customer lists and relationships among the Company and its Affiliates and
distributors, customers, suppliers and others who have business dealings with
the Company and its Affiliates (“Confidential Information”).  Executive
acknowledges that such Confidential Information is a valuable and unique asset
and covenants that he shall not, either during or after his employment by the
Company, disclose any such Confidential Information to any Person for any reason
whatsoever without the prior written consent of the Board of Directors, unless
such information is in the public domain through no fault of Executive or except
as may be required by law.
 
(b)          Non-Solicitation.  Executive shall not, directly or indirectly
during the Term and for a period of two years thereafter, solicit or divert
business from, or attempt to convert any account or customer of the Company or
any of its Affiliates, whether existing at the date hereof or acquired during
Executive’s employment.
 
6.      Equitable Relief.
 
(a)          Executive acknowledges that the restrictions contained in Section 5
hereof are reasonable and necessary to protect the legitimate interests of the
Company and its Affiliates, that the Company would not have entered into this
Agreement in the absence of such restrictions and that any violation of any
provision of Section 5 shall result in irreparable injury to the
Company.  Executive further represents and acknowledges that (i) he has been
advised by the Company to consult his own legal counsel in respect of this
Agreement and (ii) he has had full opportunity, prior to execution of this
Agreement, to review thoroughly this Agreement with his counsel.
 
(b)          Executive agrees that the Company or any Affiliate shall be
entitled to preliminary and permanent injunctive relief, without the necessity
of proving actual damages or posting a bond, as well as to an equitable
accounting of all earnings, profits and other benefits arising from any
violation of Section 5 hereof, which rights shall be cumulative and in addition
to any other rights or remedies to which the Company or any Affiliate may be
entitled.  In the event that any of the provisions of Section 5 hereof should
ever be adjudicated to exceed any limitations permitted by applicable law in any
jurisdiction, then such provisions shall be deemed reformed in such jurisdiction
to the maximum limitations permitted by applicable law.
 
(c)          Executive irrevocably and unconditionally (i) agrees that any suit,
action or other legal proceeding arising out of Section 5 hereof, including
without limitation, any action commenced by the Company or any Affiliate for
preliminary and permanent injunctive relief or other equitable relief, may be
brought in the United States District Court for the Eastern District of
Pennsylvania, or if such court does not have jurisdiction or shall not accept
jurisdiction, in any court of general jurisdiction in Montgomery County,
Pennsylvania, (ii) consents to the non-exclusive jurisdiction of any such court
in any such suit, action or proceeding and (iii) waives any objection which
Executive may have to the laying of venue of any such suit, action or proceeding
in any such court.  Executive also irrevocably and unconditionally consents to
the service of any process, pleadings, notices or other papers in a manner
permitted by the notice provisions of Section 12 hereof. In the event of a
lawsuit by either party to enforce the provisions of Section 5 of this
Agreement, the prevailing party shall be entitled to recover reasonable costs,
expenses and attorneys’ fees from the other party.
 
(d)          Executive agrees that he shall provide, and that the Company may
similarly provide, a copy of Section 5 hereof to any business or enterprise
(i) which he may directly or indirectly own, manage, operate, finance, join,
control or participate in the ownership, management, operation, financing or
control of or (ii) with which he may be connected as an officer, director,
employee, partner, principal, agent, representative, consultant or otherwise, or
in connection with which he may use or permit his name to be used.
 
 
-3-

--------------------------------------------------------------------------------

 

7.      Change of Control Severance Benefits.
 
(a)          If at any time on or after the one year anniversary of the
Commencement Date, (i) Executive terminates his employment with the Company
during the Protected Period for a Good Reason event or (ii) the Company
terminates Executive’s employment during the Protected Period other than (x) for
Cause or (y) due to Executive’s inability to perform the primary duties of his
position for at least 180 consecutive days due to the Disability of Executive,
Executive shall receive the following compensation and benefits from the Company
subject to the execution (and non-revocation within eight days thereafter) and
delivery to the Company of a release, substantially in the form attached as
Exhibit A hereto, with such changes as the Company reasonably determines must be
made to comply with applicable law at the time of such execution (the
“Release”):
 
(A)  The Company shall, at the time provided in Section 7(e), pay to Executive
in a lump sum, in cash, an amount equal to three times the sum of Executive’s
(1) Termination Base Salary and (2) Bonus.  This payment shall satisfy any and
all obligations of the Company to pay Executive compensation provided in Section
3(a), (b), (c) and (e) above during the Term.
 
(B)  Except to the extent any awards related to common units of Penn Virginia GP
Holdings, L.P., a Delaware limited partnership (“PVG”), or common units of the
Partnership have already vested or become exercisable, as the case may be, under
the PVG GP, LLC Amended and Restated Long-Term Incentive Plan (the “PVG LTIP”)
or the PVR LTIP, or under any successor or other similar plan, as of the date of
Executive’s termination of employment (1) all restricted PVG units and all
restricted Partnership units of Executive shall become 100% vested and all
restrictions thereon shall lapse and PVG and the Partnership shall promptly
deliver to Executive unrestricted PVG common units and unrestricted Partnership
common units, (2)  all PVG phantom units and all Partnership phantom units of
Executive shall become 100% vested and all restrictions thereon shall lapse and
PVG and the Partnership shall promptly deliver to Executive cash or unrestricted
PVG common units or unrestricted Partnership common units, as applicable, and
(3) each outstanding PVG unit option and Partnership unit option of Executive
shall become 100% exercisable and shall, notwithstanding anything stated to the
contrary in the PVG LTIP, the PVR LTIP, any successor or other similar plan or
any option agreement related thereto, remain exercisable for the remainder of
such option’s term or three years, whichever is less.
 
(C)  The Company shall pay to Executive in a lump sum, at the time provided in
Section 7(e), that amount equal to three times the product of (x) the total
medical and dental insurance premiums paid or payable by the Company with
respect to Executive and Executive’s eligible family members during the month in
which Executive’s employment terminates times (y) 12.
 
(D)  For the 24-month period beginning on the date on which Executive’s
employment terminates, or until Executive begins other full-time employment with
a new employer, whichever occurs first, Executive shall be entitled to receive
outplacement services that are directly related to Executive’s termination of
employment and are actually provided by an outplacement services firm, paid by
the Company, with a nationally prominent executive outplacement service firm
selected by the Company and reasonably acceptable to Executive; provided,
however, that the period during which the outplacement services shall be covered
and the reimbursements paid do not extend beyond the periods set forth in Treas.
Reg. §1.409A-1(b)(9)(v)(E).
 
 
-4-

--------------------------------------------------------------------------------

 

(b)          If at any time prior to the one year anniversary of the
Commencement Date a Change of Control occurs and (i) Executive terminates his
employment with the Company for a Good Reason event or (ii) the Company
terminates Executive’s employment other than (x) for Cause or (y) due to
Executive’s inability to perform the primary duties of his position for at least
180 consecutive days due to the Disability of Executive, Executive shall receive
the following compensation and benefits from the Company subject to the
execution (and non-revocation within eight days thereafter) and delivery to the
Company of the Release:
 
(A)  The Company shall, at the time provided in Section 7(e), pay to Executive
$400,000 in cash.  This payment shall satisfy any and all obligations of the
Company to pay Executive compensation provided in Section 3(a), (b), (c) and (e)
above during the Term.
 
(B)   The Initial Units shall become 100% vested and all restrictions thereon
shall lapse and the Partnership shall promptly deliver to Executive cash or
unrestricted Partnership common units, as applicable, all in accordance with the
Initial Unit Award Agreement.
 
(c)          Within one week following the eighth day after the execution
(without revocation) of the Release, the Company shall provide to Executive a
release substantially in the form attached hereto as Exhibit B, with such
changes as the Company reasonably determines must be made to comply with
applicable law at the time of such execution. If the Company does not provide
the release required pursuant to this subsection (c), the Release shall be null,
void and without effect, and Executive shall still receive all of the payments
and benefits described in subsections (a) or (b), as applicable, above.
 
(d)          The Company may withhold from any amounts or benefits payable under
this Agreement all such amounts as it shall be required to withhold pursuant to
any applicable law or regulation.
 
(e)          Payment of the amounts described in subsections (a) or (b) above,
as applicable, shall be made within 30 days of Executive’s date of termination
(provided that the Release has been executed and has not been revoked) and shall
be made by mail to the last address provided for notices to Executive pursuant
to Section 12 of this Agreement.  Any payment not timely made by the Company
under this Agreement shall bear interest at 18% per annum or, if less, at the
highest nonusurious rate permitted by applicable law.
 
(f)          If any payment to be made, or benefit to be provided, to or on
behalf of Executive pursuant to Section 7 of this Agreement (the “Payments”)
results in Executive being subject to the excise tax imposed by Section 4999 of
the Code (or any successor or similar provision) (the “Excise Tax”), the amount
payable to Executive under Section 7(a) or (b), as applicable, shall be reduced
so that the Payments do not result in Executive being subject to the Excise
Tax.  One or more determinations as to (i) whether any of the Payments shall be
subject to the Excise Tax and (ii) the amount of the Excise Tax imposed thereon,
shall be made by the Company in consultation with such accounting and tax
professionals as the Company considers necessary (with all costs related thereto
paid by the Company).  For purposes of determining whether any of the Payments
shall be subject to the Excise Tax, (A) all of the Payments shall be treated as
“parachute payments” (within the meaning of section 280G of the Code) unless and
to the extent that, in the written advice of an independent accountant selected
(and paid for) by the Company and reasonably acceptable to Executive (the
“Accountant”), certain Payments should not constitute parachute payments, and
(B) all “excess parachute payments” (within the meaning of section 280G of the
Code) shall be treated as subject to the Excise Tax unless and only to the
extent that the Accountant advises the Company that such excess parachute
payments are not subject to the Excise Tax.
 
 
-5-

--------------------------------------------------------------------------------

 
 
(g)          To the extent payment with respect to any restricted or phantom
unit award under clause (1) or clause (2) of subsections 7(a)(ii)(B) and
7(b)(ii)(B) constitutes a payment event for purposes of section 409A of the
Code, payment shall be made at the time specified hereunder only if the
transaction constituting a Change of Control is a “change in control event”
within the meaning given such term under section 409A of the Code.  If the
transaction constituting a Change of Control is not a “change in control event”
within the meaning given such term under section 409A of the Code, payment with
respect to any such restricted or phantom unit awards shall be made at such time
or times as set forth in the PVG LTIP or the PVR LTIP, or any successor or other
similar plan or any grant agreement related thereto.
 
(h)          If Executive’s employment with the Company terminates prior to, but
within six months of, the date on which a Change of Control occurs, and it is
reasonably demonstrated by Executive that such termination of employment was
(1) by the Company in connection with or in anticipation of the Change of
Control or (2) by Executive under circumstances which would have constituted
Good Reason if the circumstances arose on or after the Change of Control, then
for all purposes of this Agreement the Change of Control shall be deemed to have
occurred, and the Protected Period shall be deemed to have commenced, on the
date immediately prior to the date of such termination of Executive’s
employment; provided, however, that the amount of payments and benefits that
Executive is entitled to receive hereunder as a result of such Change of Control
shall be reduced by the amount of all other severance payments and benefits
previously received by Executive in connection with such termination and,
notwithstanding any provision to the contrary herein, shall be paid to Executive
within 30 days after the six-month anniversary of the date of Executive’s
termination of employment. If Executive’s employment with the Company terminates
as set forth in this Section 7(h), the amount of payments and benefits that
Executive is entitled to receive hereunder as a result of a Change of Control
shall be paid in the form of a lump sum only if the transaction constituting a
Change of Control is a “change in control event” within the meaning given such
term under section 409A of the Code. If the transaction constituting a Change of
Control is not a “change in control event” within the meaning given such term
under section 409A of the Code, the amount of payments and benefits that
Executive is entitled to receive hereunder as a result of a Change of Control
shall be paid in the same form as the other severance payments and benefits
previously received by Executive in connection with such termination.
 
8.      Defined Terms.  For purposes of this Agreement:
 
(a)          “Affiliate” shall mean, with respect to any Person, any other
Person that directly or indirectly through one or more intermediaries controls,
is controlled by or is under common control with, the Person in question. As
used herein, the term “control” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.
 
(b)          “Bonus” shall mean an amount equal to the highest annual cash bonus
paid to Executive by the Company pursuant to Section 3(b) during the two-year
period prior to Executive’s termination of employment.
 
(c)          “Cause” shall mean (i) the willful and continued failure by
Executive to substantially perform Executive’s duties with the Company or any
Affiliate (other than any such failure resulting from a Disability),
(ii) Executive is convicted of a felony, (iii) Executive willfully engages in
gross misconduct materially and demonstrably injurious to the Company or any
Affiliate or (iv) Executive commits one or more significant acts of dishonesty
as regards the Company or any Affiliate. For purposes of clause (i) above, no
act, or failure to act, on Executive’s part shall be deemed “willful” unless
done, or omitted to be done, by Executive not in good faith and without
reasonable belief that Executive’s act, or failure to act, was in the best
interest of the Company. In the case of clauses (i), (iii) and (iv) above, the
determination of whether Cause exists shall only be made by a resolution duly
adopted by the affirmative vote of not less than two-thirds of the entire
membership of the Board at a meeting of the Board that was called for the
purpose of considering such termination (after reasonable notice to Executive
and an opportunity for Executive, together with Executive’s counsel, to be heard
before the Board and, if possible, to cure the breach that was the alleged basis
for Cause) finding that, in the good faith opinion of the Board, Executive was
guilty of conduct constituting Cause and specifying the particulars thereof in
detail.
 
 
-6-

--------------------------------------------------------------------------------

 

(d)          “Change of Control” shall mean:
 
(i)        Any sale, lease, exchange or other transfer (in one or a series of
related transactions) of all or substantially all of the assets of the PVG
General Partner, PVG, the Company or the Partnership;
 
(ii)       Any Person or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act) other than Penn Virginia or its Affiliates becomes
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of (A) equity securities of the PVG General Partner or
the Company representing more than 50% of the combined voting power of the PVG
General Partner or the Company or (B) equity securities of the Partnership or
PVG representing more than 75% of the combined voting power of PVG or the
Partnership; provided, however, that, notwithstanding the foregoing, if, at any
time during the Change of Control Waiver Period, Penn Virginia enters into an
agreement with any Person or group pursuant to which such Person or group would,
upon the consummation of the transaction contemplated by such agreement, become
the beneficial owner of equity securities described in this Section 8(d)(ii), no
Change of Control shall be deemed to have occurred, and no payment shall be due
to Executive under this Agreement, in connection with such transaction.
 
(iii)      The equity security holders of PVG or the Partnership approve the
consummation of a merger or consolidation of PVG or the Partnership with any
other entity, other than a merger or consolidation which would result in the
voting securities of PVG or the Partnership immediately outstanding prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) at least 75% of the
combined voting power of the voting securities of PVG or the Partnership
outstanding immediately after such merger or consolidation; or
 
(iv)      A Penn Virginia Change of Control if, at the time of such Penn
Virginia Change of Control, the Company is an Affiliate of Penn Virginia.
 
(e)          “Change of Control Waiver Period” shall mean the period commencing
on the Commencement Date and ending on the two month anniversary of the
Commencement Date.
 
(f)          “Code” shall mean the Internal Revenue Code of 1986, as amended and
the regulations promulgated thereunder.
 
(g)          “Disability” shall have the meaning given such term in Section
409A(a)(2)(C) of the Code.
 
(h)          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
 
(i)          “Good Reason” shall mean:
 
(i)        a reduction in Executive’s authority, duties, titles, status or
responsibilities from those in effect immediately prior to the Change of Control
or the assignment to Executive of duties or responsibilities inconsistent in any
respect from those of Executive in effect immediately prior to the Change of
Control, but excluding any action or omission by the Company that is immaterial,
isolated, insubstantial and inadvertent and which was not taken in bad faith by
the Company and is remedied by the Company promptly after receipt of notice
thereof given by Executive;
 
 
-7-

--------------------------------------------------------------------------------

 

(ii)       a material breach of this Agreement by the Company;
 
(iii)      the Company fails to obtain a written agreement from any successor or
assigns of the Company to assume and perform this Agreement as provided in
Section 11 hereof; or
 
(iv)      the relocation by more than 100 miles of the Company’s Radnor,
Pennsylvania office or the Company requires Executive, without Executive’s
written consent, to be based at any office other than the Company’s Radnor,
Pennsylvania office if the new office location is more than 50 miles away from
the original office location.
 
Executive shall give the Company notice in accordance with Section 12 below
within 90 days following an act or omission to act by the Company constituting
Good Reason hereunder of Executive’s intent to resign for Good Reason, and the
Company shall have 30 days from the date of such notice to cure the
circumstances or events giving rise to Executive’s right to resign for Good
Reason, if capable of being cured, so as to eliminate the existence of Good
Reason for Executive’s resignation, and, in the event the Company does not cure
such circumstances or events, then unless Executive terminates his employment
upon the expiration of the foregoing 30-day cure period, Executive’s continued
employment after the expiration of such 30-day cure period shall constitute
Executive’s consent to, and a waiver of Executive’s rights with respect to, such
act or failure to act.  Executive’s right to terminate Executive’s employment
for Good Reason shall not be affected by Executive’s incapacity due to physical
or mental illness.  Executive’s determination that an act or failure to act
constitutes Good Reason shall be presumed to be valid unless such determination
is deemed by an arbitrator to be unreasonable and not to have been made in good
faith by Executive.
 
For purposes of this Agreement, the Company shall be in material breach of this
Agreement pursuant to Section 8(i)(ii), if (A) the Company reduces Executive’s
Base Salary by an amount which results in Executive receiving a Base Salary
which is less than 95% of Executive’s Termination Base Salary or (B) the Company
fails to continue in effect any material incentive compensation plan or
arrangement (unless replacement plans providing Executive with substantially
similar benefits are adopted) or the Company takes any action that would
adversely affect Executive’s participation in any such plan or arrangement or
reduce Executive’s incentive compensation opportunities under such plan or
arrangement, as the case may be.
 
(j)          “Initial Unit Award Agreement” shall mean the agreement pursuant to
which the Initial Units are granted and shall be in the form of Exhibit C
hereto.
 
(k)         “PVG” shall mean Penn Virginia GP Holdings, L.P., a Delaware limited
partnership.
 
(l)          “PVG General Partner” shall mean the general partner of PVG.
 
(m)        “Partnership” shall mean Penn Virginia Resource Partners, L.P., a
Delaware limited partnership.
 
(n)         “Penn Virginia” shall mean Penn Virginia Corporation, a Virginia
corporation.
 
(o)         “Penn Virginia Change of Control” shall mean the occurrence of any
of the following:
 
(i)        any Person or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act), other than a trustee or other fiduciary holding
securities under an employee benefit plan of Penn Virginia, becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of Penn Virginia representing 25% or more of the
combined voting power of Penn Virginia’s then outstanding voting securities;
 
 
-8-

--------------------------------------------------------------------------------

 

(ii)       during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board of Directors of Penn Virginia (the
“Penn Virginia Board”), and any new director (other than a director designated
by a person who has entered into an agreement with Penn Virginia to effect a
transaction described in clause (i), (iii) or (v) of this Penn Virginia Change
of Control definition and excluding any individual whose initial assumption of
office occurs as a result of either (x) an actual or threatened election contest
(as such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act), or (y) an actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Penn Virginia Board) whose
election by the Penn Virginia Board or nomination for election by Penn
Virginia’s shareholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason (other than retirement) to constitute at least a majority
thereof;
 
(iii)      the shareholders of Penn Virginia approve the consummation of a
merger or consolidation of Penn Virginia with any other corporation, other than
a merger or consolidation which would result in the voting securities of Penn
Virginia outstanding immediately prior thereto continuing to represent (either
by remaining outstanding or by being converted into voting securities of the
surviving entity) at least 75% of the combined voting power of the voting
securities of Penn Virginia (or such surviving entity or parent entity, as the
case may be) outstanding immediately after such merger or consolidation; or
 
(iv)      the shareholders of Penn Virginia approve a plan of complete
liquidation of Penn Virginia.
 
(p)         “Person” shall mean an individual or a corporation, limited
liability company, partnership, joint venture, trust, unincorporated
organization, association, government agency or political subdivision thereof or
other entity.
 
(q)         “Protected Period” shall mean the 24-month period beginning on the
effective date of a Change of Control.
 
(r)          “Termination Base Salary” shall mean that amount equal to
Executive’s Base Salary with the Company at the rate in effect immediately prior
to the Change of Control or, if a greater amount, Executive’s Base Salary at the
rate in effect at any time thereafter.
 
9.      Representation of Executive.  Executive hereby represents and warrants
to Company that he is not now under any contractual or other obligation that is
inconsistent with or in conflict with this Agreement or that would prevent,
limit or impair the Executive’s performance of his obligations under this
Agreement.
 
10.   Survival of Provisions.  The provisions of this Agreement shall survive
the termination of Executive’s employment hereunder and the payment of all
amounts payable and delivery of all post-termination compensation and benefits
pursuant to this Agreement incident to any such termination of employment.
 
 
-9-

--------------------------------------------------------------------------------

 
 
11.   Successors and Assigns.  This Agreement shall inure to the benefit of and
be binding upon Company and its successors or permitted assigns and Executive
and his executors, administrators or heirs. The Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to, and each successor shall, assume expressly in writing prior to the
effective date of such succession and agree to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
if no succession had taken place.  Failure of the successor to so assume as
provided herein shall constitute a breach of this Agreement and entitle
Executive to the payments and benefits hereunder as if triggered by a
termination of Executive by the Company other than for Cause on the date of such
succession.  Executive may not assign any obligations or responsibilities under
this Agreement or any interest herein, by operation of law or otherwise, without
the prior written consent of the Company.
 
12.    Notices. All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as set
forth below or to such other address as either party shall have furnished to the
other in writing in accordance herewith.  Notices and communications shall be
effective when actually received by the addressee:
 
(a)      If to Executive:
 
Address on file at the offices of the Company


(b)      If to the Company:
 
7 Sheridan Square, Suite 400
Kingsport, Tennessee 37660
Attn: Chairman, Compensation and Benefits Committee


13.   Mitigation. Executive shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise
nor shall the amount of any payment or benefit provided for in this Agreement be
reduced as the result of employment by another employer or self-employment or
offset against any amount claimed to be owed by Executive to the Company or
otherwise, except that Executive shall waive, in a manner acceptable to the
Company in its reasonable judgment, all rights to receive any severance payments
or benefits that Executive is entitled to receive pursuant to any other Company
severance plan or program.
 
14.   Entire Agreement; Amendments.  This Agreement and any other documents,
instruments or other writings delivered or to be delivered in connection with
this Agreement as specified herein constitute the entire agreement among the
parties with respect to the subject matter of this Agreement and supersede all
prior and contemporaneous agreements, understandings, and negotiations, whether
written or oral, with respect to the terms of Executive’s employment by the
Company including the Employment Agreement between Executive and Company dated
March 8, 2010. This Agreement may be amended or modified only by a written
instrument signed by the Company and Executive that is approved by the
Chairperson of the Committee.  Termination of this Agreement shall not alter or
impair any rights of Executive arising hereunder on or before such termination.
 
15.   Waiver.  The waiver of the breach of any term or provision of this
Agreement shall not operate as or be construed to be a waiver of any other or
subsequent breach of this Agreement.
 
16.   Governing Law.  This Agreement shall be governed and construed as to its
validity, interpretation and effect by the laws of the State of Delaware,
without regard to conflicts of laws principles.
 
 
-10-

--------------------------------------------------------------------------------

 

17.   Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Agreement or such provisions, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
 
18.   Section Headings.  The section headings in this Agreement are for
convenience only; they form no part of this Agreement and shall not affect its
interpretation.
 
19.   Counterparts.  This Agreement may be executed in any number of
counterparts, and each such counterpart shall be deemed to be an original
instrument, but all such counterparts together shall constitute one and the same
instrument.
 
20.   Indemnification. In any situation where under applicable law the Company
has the power to indemnify, advance expenses to and defend Executive in respect
of any judgments, fines, settlements, losses, costs or expenses (including
attorneys’ fees) of any nature related to or arising out of Executive’s
activities as an agent, employee, officer or director of the Company or any
Affiliate or in any other capacity on behalf of or at the request of the Company
or any Affiliate, then the Company or any Affiliate shall promptly on written
request, fully indemnify Executive, advance expenses (including attorneys’ fees)
to Executive and defend Executive to the fullest extent permitted by applicable
law, including but not limited to making such findings and determinations and
taking any and all such actions as the Company or any Affiliate may, under
applicable law, be permitted to take so as to effectuate such indemnification,
advancement or defense. Such agreement by the Company shall not be deemed to
impair any other obligation of the Company respecting Executive’s
indemnification or defense otherwise arising out of this or any other agreement
or promise of the Company under any statute.
 
21.   Arbitration. Any dispute about the validity, interpretation, effect or
alleged violation of this Agreement, other than with respect to Section 5 or 6
(an “arbitrable dispute”), must be submitted to confidential arbitration in
Philadelphia, Pennsylvania. Arbitration shall take place before an experienced
employment arbitrator licensed to practice law in such state and selected in
accordance with the Model Employment Arbitration Procedures of the American
Arbitration Association. Arbitration shall be the exclusive remedy of any
arbitrable dispute. The Company shall bear all fees, costs and expenses of
arbitration, including its own, those of the arbitrator and those of Executive
unless the arbitrator provides otherwise with respect to the fees, costs and
expenses of Executive; in no event shall Executive be chargeable with the fees,
costs and expenses of the Company or the arbitrator. The Company shall advance
to Executive all expenses incurred by Executive in connection with an arbitrable
dispute and, if the arbitrator determines that Executive is the losing party in
such dispute, Executive shall reimburse such expenses to the Company unless the
arbitrator provides otherwise. Should any party to this Agreement pursue any
arbitrable dispute by any method other than arbitration, the other party shall
be entitled to recover from the party initiating the use of such method all
damages, costs, expenses and attorneys’ fees incurred as a result of the use of
such method. Notwithstanding anything herein to the contrary, nothing in this
Agreement shall purport to waive or in any way limit the right of any party to
seek to enforce any judgment or decision on an arbitrable dispute in a court of
competent jurisdiction. Each party hereby irrevocably submits to the exclusive
jurisdiction of the federal courts in Philadelphia, Pennsylvania and the state
courts in Montgomery County, Pennsylvania for the purposes of any proceeding
arising out of this Agreement.
 
 
-11-

--------------------------------------------------------------------------------

 

22.   Section 409A of the Internal Revenue Code.
 
(a)          This Agreement shall be interpreted to avoid any penalty sanctions
under section 409A of the Code. If any payment or benefit cannot be provided or
made at the time specified herein without incurring sanctions under section 409A
of the Code, then such benefit or payment shall be provided in full at the
earliest time thereafter when such sanctions shall not be imposed. For purposes
of section 409A of the Code, all payments to be made upon a termination of
employment under this Agreement may only be made upon a “separation from
service” within the meaning of such term under section 409A of the Code and each
payment under this Agreement shall be treated as a separate payment. All
reimbursements and in-kind benefits provided under this Agreement shall be made
or provided in accordance with the requirements of section 409A of the Code,
including, where applicable, the requirement that (i) any reimbursement shall be
for expenses incurred during Executive’s lifetime (or during a shorter period of
time specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year, (iii) the reimbursement of an eligible
expense shall be made on or before the last day of the calendar year following
the year in which the expense is incurred and (iv) the right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.
 
(b)          Notwithstanding any provision of this Agreement to the contrary,
if, at the time of Executive’s “separation from service” with the Company, the
Company has securities which are publicly traded on an established securities
market and Executive is a “specified employee” (as defined in section 409A of
the Code) and it is necessary to postpone the commencement of any compensation
payments or benefits otherwise payable pursuant to this Agreement as a result of
such “separation from service” to prevent any accelerated or additional tax
under section 409A of the Code, then the Company shall postpone the commencement
of the payment of any such compensation payments or benefits hereunder (without
any reduction in such payments or benefits ultimately paid or provided to
Executive) that are not otherwise paid within the “short-term deferral
exception” under Treas. Reg. section 1.409A-1(b)(4) and the “separation pay
exception” under Treas. Reg. section 1.409A-1(b)(9)(iii), until the first
payroll date that occurs after the date that is six months following Executive’s
“separation from service” with the Company. If any payments or benefits are
postponed due to such requirements, such amounts shall be paid in a lump sum to
Executive on the first payroll date that occurs after the date that is six
months following Executive’s “separation from service” with the Company. If
Executive dies during the postponement period prior to the payment of the
postponed amount, the amounts postponed on account of section 409A of the Code
shall be paid to the personal representative of Executive’s estate within 60
days after the date of Executive’s death. In no event shall Executive, directly
or indirectly, designate the calendar year of payment.
 
[Remainder of page intentionally left blank.]

 
-12-

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed the
day and year first written above.


COMPANY:
PENN VIRGINIA RESOURCE GP, LLC
 
By:
/s/ Nancy M. Snyder
Name:
Nancy M. Snyder
Title:
Vice President, Chief Administrative Officer and
Assistant Secretary

 
EXECUTIVE:
 
By:
/s/ William H. Shea, Jr.
 
William H. Shea, Jr.

 
JOINDER:


PVG GP, LLC hereby agrees to comply with the provisions of Section 7(a)(ii)(B)
hereof.
 
PVG GP, LLC
   
By:
/s/ Nancy M. Snyder
Name:
Nancy M. Snyder
Title:
Vice President, Chief Administrative Officer and
Assistant Secretary

 
 
 

--------------------------------------------------------------------------------

 
